Citation Nr: 0905149	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  07-25 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for varicose 
veins.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which found that new and material 
evidence had not been received to reopen the previously 
denied claim.

The veteran provided testimony at a hearing before personnel 
at the RO in March 2007, and before the undersigned Veterans 
Law Judge in September 2008.  Transcripts from both hearings 
have been associated with the veteran's VA claims folder.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  Service connection was originally denied for varicose 
veins by a February 1998 rating decision, and was upheld by 
the Board in October 2000.  Nothing in the record reflects 
the veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).

3.  A March 2002 rating decision continued the denial of 
service connection for varicose veins.  The veteran was 
informed of that decision, including his right to appeal, and 
he did not appeal.

4.  Although the evidence received since the last prior 
denial was not previously submitted to agency decisionmakers, 
it does not relate to an unestablished fact necessary to 
substantiate the claim, is cumulative and redundant of the 
evidence of record at the time of the last prior final 
denial, and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for varicose 
veins, the benefit sought on appeal is denied.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156(a), 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The Court has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  Further, during the pendency 
of this appeal, the Court issued a decision in the appeal of 
Kent v. Nicholson, 20 Vet. App. 1 (2006), which established 
significant new requirements with respect to the content of 
the notice necessary for those cases involving the reopening 
of previously denied claims.  Specifically, the Court held 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his or her entitlement to the 
underlying claim for the benefit sought by the claimant.  

In this case, the veteran was sent pre-adjudication notice by 
a letter dated in September 2005.  Among other things, this 
letter informed the veteran of what was necessary to 
substantiate his claim, what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and the need for the veteran to advise VA of or to submit any 
evidence in his possession that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
as well as the Court's holding in Quartuccio, supra.  
Moreover, this letter noted the prior denial, the basis for 
the denial, informed the veteran that new and material 
evidence was required to reopen the claim, and described the 
standard for new and material evidence by language which 
tracks that of the relevant regulatory provisions.  Thus, 
this letter is in compliance with Kent, supra.  In addition, 
an August 2008 Report of Contact reflects that in accord with 
38 C.F.R. § 3.159(b)(1), the veteran was notified in a 
telephone conversation of the information or evidence 
necessary to substantiate his claim, the evidence that was of 
record, and the evidence VA did not have.  The veteran 
responded that he wanted VA to proceed with his appeal based 
on the evidence of record.

The Board acknowledges that the VCAA notification provided to 
the veteran with respect to this claim did not include 
information regarding disability rating(s) and effective 
date(s) as mandated by the Court's holding in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  However, for the 
reasons stated below, the preponderance of the evidence is 
against the claim, and it must be denied.  As such, no 
disability rating and/or effective date is to be assigned or 
even considered for this claim.  Consequently, the Board 
concludes that the veteran has not been prejudiced by this 
lack of notification regarding the Court's holding in 
Dingess/Hartman.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the appellant was notified 
and aware of the evidence needed to substantiate his claim 
and the avenues through which he might obtain such evidence, 
and of the allocation of responsibilities between himself and 
VA in obtaining such evidence.  Accordingly, there is no 
further duty to notify.

In addition, the duty to assist the appellant has been 
satisfied in this case.  All available service treatment and 
personnel records are in the claims folder, as are all 
relevant post-service medical records.  The veteran has had 
the opportunity to present evidence and argument in support 
of his claim, to include at the March 2007 and September 2008 
hearings.  Nothing reflects he has indicated the existence of 
any relevant evidence that has not been obtained or 
requested.  Under the law, an examination is not required in 
the context of new and material evidence claims.  38 C.F.R. 
§ 3.159(c)(4)(iii); see also 66 Fed. Reg. 45,620, 45,628 
(August 29, 2001).  Consequently, the Board concludes that VA 
has fulfilled the duty to assist the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. 


Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Service connection was originally denied for varicose veins 
by a February 1998 rating decision, and was upheld by the 
Board in October 2000.  Nothing in the record reflects the 
veteran appealed the Board's decision to the Court.  
Consequently, that decision is now final.  See 38 U.S.C.A. 
§ 7104(b); 38 C.F.R. § 20.1100.

The record further reflects that a March 2002 rating decision 
continued the denial of service connection for varicose 
veins.  The veteran was informed of that decision, including 
his right to appeal, and he did not appeal.  As such, that 
decision is now final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
Further, the Court has also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence presented since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. 
§ 3.156(a) provide that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself 


or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. Part 3 (2008); see also 66 Fed. Reg. 
45,620, 45,630 (August 29, 2001).

The evidence of record at the time of the prior denials 
includes statements from the veteran, his service treatment 
records, and post-service medical records which cover a 
period through 2001.  In pertinent part, the veteran 
contended that he had had varicose veins and poor circulation 
of his lower extremities since his period of active service, 
and that he had received treatment for the condition during 
such service.  However, his service treatment records were 
negative for complaints of, treatment for, or findings of 
varicose veins or any abnormality of his vascular system.  In 
fact, the April 1968 separation examination demonstrated that 
his vascular system was normal.  Further, the post-service 
medical records first indicated treatment for the claimed 
condition in 1996, approximately 28 years after his 
separation from active service.  Although records dated in 
September 1996 note the veteran reported his symptoms began 
in 1969, or in 1967 as noted in records dated in January 
1997, no additional comments or opinions were made regarding 
the veteran's reported history.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (Bare transcription of history does not 
transform the information into competent medical evidence 
merely because the transcriber happens to be a medical 
professional.).

The October 2000 Board decision denied service connection for 
varicose veins finding that the veteran had not presented 
competent medical evidence of a causal relationship, or 
nexus, between his current varicose veins and his active 
service.  Similarly, the March 2002 rating decision denied 
the claim finding that varicose veins and poor circulation 
neither occurred in nor were caused by the veteran's active 
service.

The evidence added to the record since the March 2002 rating 
includes additional statements from the veteran, to include 
his testimony at the March 2007 and September 2008 hearings, 
as well as additional post-service medical records which 
cover a period through 2008.  

In pertinent part, the veteran maintains that his varicose 
veins originated while on active duty, and that he received 
treatment for the disability at that time.  However, he 
advanced similar contentions at the time of the prior 
denials.  His current contentions provide no significant 
details beyond what was previously alleged.  Moreover, there 
is still no independent evidence to support the veteran's 
contentions of in-service treatment for varicose veins.  
Therefore, this evidence is cumulative and redundant of that 
which was previously of record.

The Board also observes that the additional post-service 
medical records, while "new" to the extent they were not 
previously of record, continue to show the veteran has 
varicose veins, there is still no competent medical opinion 
of record which relates the disability to active service.  As 
such, it does not relate to an unestablished fact necessary 
to substantiate the claim, nor does it raise a reasonable 
possibility of substantiating the claim.  See Cornele v. 
Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 
277, 280 (1994) (medical evidence that merely documents 
continued diagnosis and treatment of disease, without 
addressing the crucial matter of medical nexus, does not 
constitute new and material evidence).

In view of the foregoing, the Board finds that while the 
evidence received since the last prior denial of service 
connection for varicose veins was not previously submitted to 
agency decisionmakers, it does not relate to an unestablished 
fact necessary to substantiate the claim, is cumulative and 
redundant of the evidence of record at the time of the last 
prior final denial, and does not raise a reasonable 
possibility of substantiating the claim.  Therefore, new and 
material evidence has not been received pursuant to 38 C.F.R. 
§ 3.156(a).  As new and material evidence adequate to reopen 
the previously denied claim has not been received, the Board 
does not have jurisdiction to consider the claim or to order 
additional development.  See Barnett v. Brown, 83 F.3d. 1380 
(Fed. Cir. 1996).




ORDER

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for varicose 
veins, the benefit sought on appeal is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


